Case 5:19-cv-00185-TBR-LLK Document 14 Filed 04/20/20 Page 1 of 5 PageID #: 62




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION


CHRISTI BEARD,

       Plaintiff,
                                                CIVIL ACTION NO. 5:19-cv-185-TBR
v.

MORTGAGE MANAGEMENT, INC. a
foreign corporation, and YASHU ANAND,           JOINT MOTION FOR APPROVAL OF
individually,                                   PROPOSED SETTLEMENT AND
                                                DISMISSAL WITH PREJUDICE
       Defendants.




       Plaintiff Christie Beard and Defendants Mortgage Management, Inc. and Yashu Anand

(collectively, “Parties”) hereby jointly move this Court for approval of their proposed Fair Labor

Standards Act settlement pursuant to 29 U.S.C. § 216(b). In support of their joint motion, the

Parties state as follows:

       1.      Plaintiff filed this action on November 27, 2019 (Doc. No. 1). In her Complaint,

Plaintiff alleges that Defendants violated her rights under the FLSA by failing to pay her for all

hours worked, for failing to pay her time and one-half her regular rate for all hours actually

worked over forty in a work week, and for terminating her employment in retaliation for

complaining about Defendants’ alleged unlawful pay practices.

       2.      Defendants deny Plaintiff’s allegations, including the number of hours Plaintiff

alleges she worked and for which she alleges that Defendants failed to pay her. In addition,

Defendants deny terminating Plaintiff’s employment in retaliation for complaining about

Defendants’ alleged pay practices; instead, Defendants maintain that Plaintiff’s employment was
                                                1
Case 5:19-cv-00185-TBR-LLK Document 14 Filed 04/20/20 Page 2 of 5 PageID #: 63




terminated for legitimate and lawful reasons. Defendants further maintain that any and all

actions taken with regard to Plaintiff’s wages and termination were taken in good-faith and with

the reasonable belief that Defendants acted lawfully.

        3.     Prior to the commencement of this action, Plaintiff’s counsel reviewed her pay

records and time punch cards to evaluate the merits of her potential claims and any potential

damages.

        4.     The Parties have also served discovery requests upon one another, seeking

additional documents and information. Defendant Mortgage Management, Inc. has responded to

Plaintiff’s Requests for Admission.

        5.     Since the commencement of this action, counsel for both Parties have had

numerous discussions and exchanged numerous emails relating to the merits of Plaintiff’s

claims. In sum, the Parties dispute the extent to which Plaintiff may be entitled to relief under the

FLSA.

        6.     Nevertheless, through arms-length negotiations, the Parties have reached a

settlement in which Defendants have agreed to pay Plaintiff the gross sum of $80,000 in

exchange for a full release of all claims. Of this amount, $52,000 shall be paid to Plaintiff, which

shall be allocated as follows: $19,744.17 shall represent back wages, $32,255.83 shall represent

non-wage1 damages. The proposed attorneys’ fees in this matter are $28,000.

        7.     “As a general rule, employees’ claims under the FLSA are non-waivable and may

not be settled without supervision of either the Secretary of Labor or a district court.” Gentrup v.




1
  Defendants not only deny any violation(s) under the FLSA; they further maintain that,
assuming Plaintiff could prove any violation(s) if this matter were to proceed to trial, Plaintiff
would not be entitled to liquidated damages because Defendants acted in good faith and with the
reasonable belief that they were not violating the FLSA.
                                                 2
Case 5:19-cv-00185-TBR-LLK Document 14 Filed 04/20/20 Page 3 of 5 PageID #: 64




Renovo Services, LLC, 2011 WL 2532922, at *2 (S.D. Ohio Jun. 24, 2011) (citing Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982)).

       8.       To approve the Parties’ Settlement Agreement, the Court must conclude that it is

a “fair, reasonable, and adequate” resolution of a bona fide legal dispute. Int’l Union, United

Auto, Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631

(6th Cir. 2007) (discussing a class action settlement under Federal Rule of Civil Procedure 23);

Brittmon v. Upreach LLC, No. 2:17-CV-219, 2018 WL 7889855, at *1 (S.D. Ohio Nov. 8, 2018)

(same standard for reasonableness in Rule 23 settlements guides the Court’s review of FLSA

settlements).

        9.      To aid the Court in its determination of whether the Settlement Agreement is fair,

reasonable, and adequate, the Sixth Circuit has identified six factors to consider: “(1) the risk of

fraud or collusion; (2) the complexity, expense, and likely duration of the litigation; (3) the

amount of discovery engaged in by the parties; (4) the likelihood of success on the merits; (5) the

opinions of class counsel and class representatives; (6) the reaction of absent class members; and

(7) the public interest.” Id. (citing Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th

Cir. 1992)); Williams v. Vukovich, 720 F.2d 909, 922–23 (6th Cir. 1983). “The Court may choose

to consider only those factors that are relevant to the settlement at hand and may weigh particular

factors according to the demands of the case.” Redington v. Goodyear Tire & Rubber Co., 2008

WL 3981461, at *11 (N.D. Ohio August 22, 2008) (citing Granada, 962 F.2d at 1205–06).

       10.      First, there was no fraud or collusion. The proposed settlement was reached after

arms-length negotiations, encompassing multiple calls and emails between the Parties’ counsel,

both of whom are well-versed in this area of law.




                                                 3
Case 5:19-cv-00185-TBR-LLK Document 14 Filed 04/20/20 Page 4 of 5 PageID #: 65




       11.     Second, if not settled, this case would likely be litigated for more than a year. The

disputed issues involving Plaintiff’s alleged unpaid time do not lend themselves to easy

resolution; the Parties would need to engage in substantial discovery, including the depositions

of at least five witnesses. Moreover, the current COVID-19 pandemic complicates the Parties’

efforts in conducting depositions and further discovery necessitating in-person meetings, likely

further extending the time until ultimate resolution.

       12.     Third, while the Parties have additional discovery that can be completed, Plaintiff

believes she has enough information to make an informed decision regarding settlement because

she is in possession of her pay records and Defendants have responded to some of Plaintiff’s

written discovery requests. Moreover, Plaintiff’s counsel has reviewed and analyzed those

records to assess the value of her claims.

       13.     Fourth, the proposed settlement is fair and reasonable because the Plaintiff’s

likelihood of success on the merits is uncertain. Nonetheless, the proposed settlement

compensates Plaintiff for her estimated back wages. For example, Plaintiff’s Initial Disclosures

in this case stated that it was Plaintiff’s belief that Defendants owed her $19,479.60 in back pay.

The amount being paid to Plaintiff, even after attorneys’ fees, compensates Plaintiff for all back

wages she likely would be able to recover at trial, plus non-wage damages.

       14.     Additionally, the proposed settlement compensates Plaintiff for compensatory

damages she might be able to recover at trial which are related to her retaliation claim, which

claim Defendants strenuously dispute. Plaintiff acknowledges that proving compensatory

damages, and the amount of those damages, could prove difficult. Defendants dispute both

liability and damages associated with Plaintiff’s retaliation claim and the proposed settlement

represents a reasonable compromise of a bona fide dispute.



                                                 4
Case 5:19-cv-00185-TBR-LLK Document 14 Filed 04/20/20 Page 5 of 5 PageID #: 66




         15.      Fifth, counsel for the Parties believe the proposed settlement is fair and

reasonable under the circumstances. The proposed settlement fully compensates Plaintiff for her

alleged back pay, plus a significant amount for non-wage damages.

         16.      Finally, “[i]f the settlement reflects a reasonable compromise over issues actually

disputed, such as FLSA coverage or computation of back wages, a court may approve a

settlement to “promote the policy of encouraging settlement of litigation.” Crawford v.

Lexington-Fayette Urban Cty. Gov’t, No. 06-cv-299-JBC, 2008 WL 4724499, at *9 (E.D. Ky.

Oct. 23, 2008) (citing Lynn’s Food Stores, Inc., 679 F.2d at 1353). Courts favor settlements as

the preferred means of resolving litigation. This case is no exception.

         WHEREFORE, the Parties request that this Court approve their proposed settlement and

dismiss this action with prejudice.



Respectfully submitted,

 s/ J. Corey Asay                                      s/Kif H. Skidmore (with permission)____
J. Corey Asay                                          James D. Allen
MORGAN & MORGAN, P.A.                                  Kif H. Skidmore
333 W. Vine Street, Suite 1200                         STOLL KEENON OGDEN PLLC
Lexington, KY 40507                                    300 West Vine Street, Suite 2100
Phone: 859-286-8368                                    Lexington, KY 40507-1801
Fax: 859-286-8384
Email:

Counsel for Plaintiff                                  Counsel for Defendants


Dated: April 20, 2020


123433.165471/8194254.1




                                                   5
